       Case 1:19-cv-00503-GSA Document 24 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9    CHA XHONG THOR,                                  No. 1:19-cv-00503-GSA

10
                        Plaintiff,
11                                                     ORDER TO SHOW CAUSE WHY
             v.                                        JUDGMENT SHOULD NOT BE
12
                                                       ENTERED FOR PLAINTIFF AND
13    ANDREW SAUL, Commissioner of Social              THE CASE REMANDED FOR
      Security,                                        FURTHER PROCEEDINGS
14
                        Defendant.
15
                                                       Doc. 23
16

17
            The certified administrative record in the above-captioned case omits evidence and
18

19   documents necessary for the Court to conclude that Plaintiff’s 2015 application for benefits was

20   considered in compliance with applicable law, as well that Plaintiff was provided due process of

21   law. As a result, the Court is unable to determine whether Defendant’s denial of Plaintiff’s 2015
22
     application for supplemental security income complied with applicable law.
23
            On May 11, 2020, the Court issued an Order Directing Defendant to Provide Additional
24
     Procedural Information and to Supplement the Certified Administrative Record as Required.
25
     Doc. 23. The order required Defendant to respond within thirty days. Although more than thirty
26

27   days have elapsed Defendant has neither complied with the order, requested additional time to

28   comply with the order, nor responded to the order in any other way.
                                                      1
       Case 1:19-cv-00503-GSA Document 24 Filed 06/16/20 Page 2 of 2

 1          Rule 110 of this Court’s Local Rules provides that the “failure of counsel or of a party to
 2   comply … with any order of the Court may be grounds for imposition by the Court of any and all
 3
     sanctions … within the inherent power of the Court.” This Court has the inherent power to
 4
     manage its docket. Thompson v. Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986).
 5
            Given the above, Defendant is hereby ORDERED to file a written response to this Order
 6

 7   to Show Cause within FIFTEEN (15) DAYS of the date of this Order, explaining why he has not

 8   complied with the Court’s order of May 11, 2020. Doc. 5. In the alternative, Plaintiff may file

 9   within fifteen (15) days of the date of this order a detailed explanation of the procedure followed
10
     in the sequential denials (initial, reconsideration and hearing decision) of Plaintiff’s 2015
11
     application for supplemental security income, as well as all any additional documents relating to
12
     the procedural analysis of Plaintiff’s application for benefits.
13
            Failure of Plaintiff to respond to this Order to Show Cause within the time specified
14

15   may result in entry of judgment for Plaintiff and remand of the case for consideration in

16   compliance with applicable procedural law and regulations.
17

18
     IT IS SO ORDERED.
19
        Dated:     June 16, 2020                              /s/ Gary S. Austin
20                                                     UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                         2
